949 So. 2d 357 (2007)
R.F., the father, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 4D06-2508.
District Court of Appeal of Florida, Fourth District.
February 28, 2007.
Felicia Shaman of Law Office of Felicia Shaman, P.A., Fort Lauderdale, for appellant.
*358 Bill McCollum, Attorney General, Tallahassee, and Jeffrey P. Bassett, Assistant Attorney General, Fort Lauderdale, for appellee.
PER CURIAM.
Based on appellee's concession of error, we reverse the order denying the father's motion for reunification and terminating protective supervision for the reasons stated in H.G. v. Department of Children & Families, 916 So. 2d 1006 (Fla. 4th DCA 2006). We remand this case to the trial court for a determination of whether the father substantially complied with his case plan. If the father has substantially complied with his case plan and the court is satisfied that unification will not be detrimental to the child's safety, well-being, and physical, mental, and emotional health, the court shall return the minor child to his father. See § 39.701(9)(b), Fla. Stat. (2006).
Reversed.
WARNER, GROSS and TAYLOR, JJ., concur.